Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  156849(127)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  RAFAELI, LLC, and ANDRE OHANESSIAN,                                                                 Megan K. Cavanagh,
            Plaintiffs-Appellants,                                                                                     Justices
                                                                    SC: 156849
  v                                                                 COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of amici Hathon and Denkins to file a
  supplement to their prior brief amicus curiae is GRANTED. The supplement submitted on
  September 10, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 3, 2019

                                                                              Clerk